Eastern Partnership (debate)
Ladies and gentlemen, the first item today is the Commission statement on the Eastern Partnership.
Member of the Commission. - Mr President, I am very glad to have this opportunity for a timely debate on the Eastern Partnership. It is one of the flagships of the European Union's foreign policy, and its strategic rationale is clear: more security, more stability and more prosperity in our eastern neighbourhood.
The conflict in Georgia and also the gas crisis in Ukraine are just two examples of the periodic crises and the instability affecting this region. These have had a direct impact on the Union and its citizens. To these two crises we now have to add the financial crisis, which hits our eastern neighbourhood particularly hard. While each crisis requires its own immediate response, we also have to provide medium- and long-term action to prevent new problems from arising and, in addition to these immediate issues, our eastern neighbours all want stronger links with the European Union, albeit to varying degrees. They also need reinforced help to consolidate their democratic institutions, statehood and rule of law.
The European Union can and must respond to these challenges and the Eastern Partnership is, so to say, our political answer. Increasing our support for reforms and helping our partners to align with the EU acquis will help stabilise our eastern neighbours.
On 3 December 2008 the Commission put forward an ambitious communication on the Eastern Partnership on my initiative. It built on prior ideas by our Czech, Polish and Swedish friends, and it built on many of the European Parliament's suggestions, including deep free trade agreements, more mobility of people and greater funding. As part of the Eastern Partnership, we also proposed upgrading our political relationships through association agreements with each partner - but only once they have fulfilled the relevant political reform criteria.
We proposed measures to enhance cooperation on energy security and, importantly, increase support for economic and also social development to address the imbalances within countries that are so often a destabilising force. We also recommended setting up a multilateral framework for the Eastern Partnership with four thematic cooperation platforms: firstly, democracy and governance stability; secondly, economic integration and convergence with EU policies; thirdly, energy security and, fourthly, contacts between people.
We suggested making the European Parliament's Euronest initiative an integral part of the Eastern Partnership and setting up an Eastern Partnership parliamentary troika for the European Parliament, the OSCE and the Council of Europe.
To implement all these proposals and step up support for internal reforms, the Commission asked for EUR 350 million additional funds over four years. That is only 3.1% of the total ENPI envelope and, for example, much less than the additional allocations to the occupied Palestinian territories in 2007 to 2009 alone. In short, this is not an excessive sum: it is a necessary investment in our long-term security.
I know some of you would like to do even more for our eastern partners. You have said that the Commission proposals do not go far enough or fast enough, particularly for the mobility of people, but other voices have said the opposite. We need to strike the right balance, therefore, between ambition and realism, and we need to move fast.
I am glad that we all share the goal of bringing our eastern partners gradually closer to the Union and also tackling the threats to their stability. The Eastern Partnership is a key tool to accomplish that.
I hope that today's debate sends a strong signal to the 27 Member States in the run-up to next week's European Council and in preparation for the Eastern Partnership Summit on 7 May 2009.
The Eastern Partnership goes to the very heart of the challenges we face today. It is in the EU's direct strategic interest: a new security crisis in our eastern neighbourhood would have implications not only for our neighbours but also for the whole EU and its citizens. I am, therefore, very grateful for the support of this Parliament, and I look forward to working with you on your contribution and in the implementation.
on behalf of the PPE-DE Group. - Mr President, as rapporteur for the eastern dimension of the European Neighbourhood Policy, I welcome the Commission's commitment to deepening relations with six countries to the east in the new Eastern Partnership. It is important to emphasise that the Eastern Partnership should not by itself preclude the possibility that some of those countries should one day join the EU as full members. For example, as you well know, I have long been an advocate of Ukraine's EU membership, and I remain convinced that absorbing Ukraine is definitely in the EU's strategic interest.
I also welcome the establishment of a new parliamentary body, Euronest, as a forum for MEPs and national parliamentarians to reinforce each others' democratic mandates through dialogue including, for instance, facilitating Armenia and Azerbaijan to sit down together and discuss the Nagorno-Karabakh dispute, and negotiating free trade agreements and visa facilitation through these new association agreements. However, I hope that the Eastern Partnership will not lead to new dividing lines being drawn between those countries in the Partnership and those countries further east and outside of it. We must bear in mind that countries in Central Asia like Turkmenistan, Kazakhstan and Uzbekistan are looking west to the EU for assistance and engagement. We must therefore be careful not to lose sight of our responsibilities to Central Asia simply because we wish to strengthen relations with countries adjacent to the EU to its immediate east.
With regard to Belarus, I have been a staunch critic in the past of the Lukashenko dictatorship. Nevertheless, I welcome the recent thaw in relations. I have long advocated a carrot-and-stick approach whereby President Lukashenko's efforts at democratic reform and openness should be recognised and rewarded by closer ties to the European Union.
As to whether Mr Lukashenko should be allowed to participate in the summit in Prague to launch the new Eastern Partnership in May, such a step, to my mind, is probably premature, as President Lukashenko still needs to demonstrate an irrevocable commitment to EU common values and democracy.
Mr President, Commissioner, thank you for your opinion and your commitment to this matter.
I would like to underline what you said, namely that we are facing huge challenges in our neighbourly relations as regards stability, democratic change and now, of course, economic development as well. Now is therefore also a good time for us to express our commitment and our readiness to cooperate closely with our eastern neighbours.
It is clear - and we should also say openly - that we have an interest in the influence we as the European Union have on our eastern neighbours. However, we want to extend our influence, not by violence, not by threats and not by coercion, but by offering to support precisely those countries in their search for stability and democratic change. I hope that they really are all seeking democratic change, particularly now when, like Ukraine, they have huge economic problems.
Economic problems, for some of which they are not to blame, but of course for some of which they are also partly responsible. We should also be aware that we also need to be critical of some things. Precisely because we are offering our support, we also need to criticise what we think needs criticising and to demand what is necessary in order for these countries to play their part too. I am thinking in particular of Ukraine, but I will come back to this country shortly.
It is absolutely vital that we do not see this Eastern Partnership as a tool to use against Russia, but rather as a strengthening of the countries which, in terms of neighbours, have the European Union on one side and Russia on the other, as - all being well - Russia should become our partner, particularly with regard to this policy.
I am very pleased that the United States and President Obama, together with Vice-President Biden and the Secretary of State Mrs Clinton, are now pursuing a different policy. We should not hold back our criticism with regard to internal developments in Russia. However, the reset button of which Mr Biden spoke in Munich should also be pressed as an attempt, as an offer to Russia to start a new relationship.
In this regard, my group is not particularly happy about the fact that the report by Mr Onyszkiewicz, as agreed in the Committee on Foreign Affairs, does not take up what the US is now offering. We are lagging behind the US. That is terrible. We should be going forward with the US, while naturally always keeping the issue of human rights in the foreground. This will be necessary and I hope that we shall still achieve a joint resolution on Russia. This, in my opinion, is vital.
I have already mentioned that our offer, our Eastern Partnership, does not mean that we approve of everything that is happening in our neighbouring countries. For example, if I consider the situation in Ukraine, it must not be a case of 'no matter what you do, what disputes you have and what problems you fail to solve, you will have the support of the European Union'. The leading forces in Ukraine must ultimately address the problems together, because the gas crisis is linked to a dispute within the political spectrum of Ukraine, and that, to us, is totally unacceptable. I do not wish to apportion blame here - we can all form our own opinion. However, it is absolutely vital that we make this clear to Ukraine. The same applies to Georgia and to all other countries. The European Union has made an offer and I hope that our eastern neighbours will accept this offer, take it seriously and actually make stability and democracy a reality.
The Eastern Partnership, as a logical and essential new priority resulting from the expansion towards the east, is perhaps the most ambitious foreign policy initiative of a reunified Europe. It is a good step, but it will make sense and be successful only if there is real political will behind its implementation. It is therefore not enough simply to stick a new label on our existing neighbourhood policy; we have to set our sights far beyond the existing policies and formulate much higher aspirations.
The first task is undoubtedly to convert the existing cooperation agreements into association agreements. Part of that process also entails setting up a permanent institutional organisation, but that is not the most important part. Meetings of Heads of State or Government and ministerial meetings are obviously essential, but they succeed only if real advances are made in the domain of the two fundamental pillars. The goal is to establish a free trade zone with free trade agreements and gradually to abolish visa requirements. We know that both of these seem distant goals at the moment. The countries concerned are not yet ready for this, and the Eastern Partnership has to help these countries fulfil these conditions as soon as possible, since this is to everyone's mutual benefit. The gas crisis in the past months has demonstrated how vulnerable Europe is in terms of energy. Therefore, an especially vital part of the agreements is energy cooperation, which may involve transit countries like Belarus and Ukraine or exporting countries such as Azerbaijan. Consequently, we consider this of extreme importance.
I would like to emphasize that this cooperation must also convey values. The Eastern Partnership will be a success when the values of democracy, the rule of law, human rights and minority rights are constantly kept in the forefront, lending a helping hand to partners in their steps forward but also making them accountable in these areas. The Eastern Partnership must also be open to Belarus, but only once the conditions have been fulfilled. It must be made clear that distancing themselves from Russia does not in itself mean getting closer to Europe. Indeed, they have a lot to do in guaranteeing human rights and democracy before the road to cooperation opens up for them as well. The Eastern Partnership has obvious budgetary consequences: EUR 350 million have been appropriated for the next few years - and even this will probably not be enough. The task of Parliament is to furnish the necessary financial backing, and thus we must recognise that within the Eastern Partnership the most crucial motivating factor for the partners is their European aspiration. Thank you.
Mr President, the announcement of the Eastern Partnership has raised new hopes amongst our European neighbours. If we dash these hopes again, we will be limiting our influence in the East in every respect. Our neighbours will thus be pushed into Russia's sphere of influence, marked by destabilisation and authoritarianism. I would appeal for caution in the case of Belarus. This country's current promises that it will achieve democracy remain groundless. In the meantime, the Belarusian authorities are deporting Catholic priests linked to the television channel BelSat, and have refused to grant them permission to register their office in Minsk. Young people who support the opposition are being conscripted into the army. Attempts to use the crisis as a pretext to refuse the Eastern Partnership funding and to slow down the process of signing agreements on free trade and visa freedom are a recipe for disaster for the European Union in this part of the world. If that happens, remember not to grumble about Moscow's policies. We have the necessary instruments available to us today. If the Eastern Partnership winds up merely providing new packaging for the same old content, then we should not be surprised if we fail in the East.
Mr President, I would firstly like to welcome the Commission initiative, which is very well prepared. Secondly, it is not about the eastern policy of the Union, it is about a new formula, so the question should be raised of what is the value added. I would say that, besides what we have been trying to do, whether successfully or not so far, we are now trying to have not only friends around us, but also friends who are friends amongst themselves. That is key for the stability and security of the European Union. In this multilateral dimension I see the value added of this new project. I hope it will be approved in March by the Euroepan Council. We know that it is the priority of the Czech Presidency - although we do not have the pleasure of seeing the Czech Minister in the Chamber.
Association agreements are the key element of this and should be similar but, at the same time, differentiated according to the possibilities and performance of every one of the six parties in this multilateral framework. Energy security, as was said, is a key issue. It is of key interest to us and to the six countries to be linked by this energy security access.
There were questions during the debate on whether to have third countries involved. I think the approach whereby we have Turkey and Russia linked on a case-by-case basis is the correct approach. Belarus should obviously be invited, but on a very conditional principle, where we should fix the minimum thresholds on fundamental values.
We are very happy that the Commissioner has noted and taken into account that the parliamentary assembly of the Eastern Neighbourhood, Euronest - invented by this House - will be an integral part of the project.
Regarding funding, properly addressed, it will have to be in the next financial perspective. So far I hope that this 600 will be fine, but I have one important remark in order to eliminate all the controversies. It should not be done to the detriment or at the expense of the southern neighbourhood. The southern and eastern neighbourhoods should be both synergetic and symmetric in this context.
(BG) Mr President, Commissioner, we cannot but give a positive assessment of the Commission's proposal. Its timing is perhaps really ideal too because in the current crisis situation all European countries need solidarity. We discussed fairly extensively just yesterday and the day before yesterday the issue of solidarity between new and old Member States. This is an artificial argument to a certain degree, but is one which is actually going on in the heads of many people. However, it is the European Union's eastern neighbours which are in need of a particular show of solidarity at the moment because, in practical terms, they do not have those support mechanisms which their neighbours immediately to the west of them have. Therefore, such an initiative will offer them a significant assurance that the European Union is still thinking about them and is prepared to invest in developing relations with them.
At the same time, we can say that this is a good initiative, but we will have to see from now on how this initiative will develop because, on a number of occasions, we have witnessed good initiatives fizzle out over time. On the other hand, the fact is that some of these countries which this initiative is targeted at have membership of the European Union as their prime objective. In this sense, it is very important that this notion of Eastern Partnership is not perceived either by us or our eastern neighbours as an attempt to replace future membership for good by such an initiative. With this in mind, I would like you to tell us, Commissioner, based on your contacts, how this initiative is being received by our eastern partners. Officially, of course, they are bound to support it, but specifically from the point of view of possible future membership, I wonder whether they have these misgivings.
I also think that this initiative has one element missing, which was also emphasised by fellow Members, namely the role of Russia. We are aware, of course, how delicate this matter is, given that the countries we are talking about are neighbours not only of the European Union, but of Russia as well. It is also very important for us to develop relations with Russia in respect of these countries so that no rivalry emerges between the European Union and Russia, no clash between the two main influences in these countries, resulting in political instability. In fact, this is exactly what we are witnessing at the moment, to a certain degree. Some of the countries are literally divided and their citizens are split between expectations of Russia and expectations of the European Union. I believe that we must be more active and have much more to offer these countries.
I would like to conclude by saying that I support the easing of visa requirements, which is a very important step, but I want to see as part of this initiative more measures linked to education and exchanges, all of which is related to expanding contacts between citizens in these countries and the European Union, as well as, of course, to increasing the knowledge in these countries about the European Union. Thank you.
(LT) The Eastern Partnership policy is a particularly important policy, like the Euronest project which should be implemented in the nearest future. Therefore, I am convinced that we must find the additional EUR 350 million required to implement the Eastern Partnership policy in the coming four years. Regarding Belarus, three weeks ago a delegation from the Group of the European People's Party (Christian Democrats) and European Democrats in the European Parliament visited Minsk. Our delegation arrived the day after High Representative Javier Solana's visit to Belarus. On the one hand, his visit was a clear signal to Minsk that the European Union is ready to begin a new stage of pragmatic relations. On the other hand, it seemed that many of the European Union's earlier requirements are, if not forgotten, at least not being mentioned. For the majority of people in Belarus, resonant phrases about a constructive dialogue and the discussion of fundamental problems failed to show clearly what policy the European Union will pursue in the future. What is done is done. The visit took place and not a word on democratic values was uttered. I am pleased that the PPE-DE delegation was in Minsk the day after Mr Solana, and we especially emphasised the human rights situation and requirements for freedom of the press. In conclusion might I add that an invitation to Mr Lukashenko to participate in the Prague Spring Summit would be incomprehensible and hard to justify. Secondly, the Belarusian government must implement democratic reforms, and must continue implementing them. There should be no carte blanche for the Lukashenko regime.
Mr President, the Eastern Partnership is a project which covers six countries. One of them, Belarus, is a dramatic example of self-isolation, to which we have responded in the past with a policy marked by the 'too little, too late' syndrome, both in terms of sanctions and of incentives. Belarus has little in common with, say, Georgia. Cooperation between Mr Lukashenko and Mr Saakashvili looks like political fiction and political horror combined.
The other five countries are on the Black Sea, where we have a synergy - which means that there is no strategy yet. Could the Eastern Partnership stand in for a Black Sea strategy? One could hardly imagine a regional strategy there without Turkey and Russia, but these particular countries are left out of the process. What all these countries have in common is the fact that they were all part of the Soviet Union, and they are all neighbours of Russia as much as they are neighbours of the European Union. In other words, we are dealing with a common neighbourhood. Russia looks to that neighbourhood as being its reserved sphere of interest. We certainly cannot accept that but, on the other hand, the Eastern Partnership appears to be a way to reciprocate the Russian policy on its neighbourhood. This makes that neighbourhood an area of conflicting interests and rivalry.
The real challenge is how to develop an EU-Russia common policy in respect of their common neighbourhood. Otherwise we will not achieve security and stability there, but the opposite. As far as everything else is concerned, we already have democracy and good governance, economic integration and convergence, energy security and human contacts on the agenda. From this point of view, Ukraine is much further advanced than the others, and I assume that it is not very happy to see that our offer now has to be shared with the others.
The real problem was not the lack of labels but the lack of delivery. By putting our money where our mouth is - and of course, Madam Commissioner, you are perfectly right to say that we need a budget in order to make good policy - and by adding a little visionary realism instead of naive confrontation, we might really transform the Eastern Partnership into a valuable and positive asset.
Mr President, I would like to welcome the Eastern Partnership project that will hopefully strengthen democracy and reforms in our eastern neighbourhood. This is not just a regional initiative, however: it should be seen as an all-European project. Therefore, it is crucial that all Member States commit themselves to making their full contribution.
With commitment of that kind the traumatic conflict in Georgia last August could probably have been prevented. It is high time, therefore, that all states in the region understand that such projects cannot be seen as an old-style fight over spheres of influence, and I share the view of the Commissioner that the goal is to achieve more stability and security in our neighbourhood.
The Eastern Partnership will mean upgrading the EU's relations with six of its neighbours. It could be compared to establishing four common spaces between the EU and Russia, but the main element of this relationship will be reciprocity and conditionality. The Partnership will mean bilateral commitments to advance both free market economic relations and the rule of law, and the scope of the relationship will depend on the progress of each partner in these areas.
I would like to stress one more principle. The Eastern Partnership should not be limited to cooperation between governments. It has also to involve civil society and especially stimulate grass-root exchanges between citizens, NGOs and local authorities.
Belarus opposition leaders who were here this week were, by the way, worried by the EU opening up to Belarus because it did not include the civil society, and in the case of an authoritarian country like Belarus I think partnership must be clearly based on concrete steps of progress in the field of human rights.
(RO) The Eastern Partnership initiative is especially important and a set of instruments needs to be implemented as quickly as possible to facilitate its application.
I welcome the platform for cooperation promoted by this new partnership framework as the need to readjust our relations with our neighbours is vital, not only with a view to making cooperation with them more effective, but also in order to be able to resolve the major problems which we are facing at the moment, such as the economic crisis and energy security, and which cannot be handled solely internally.
The partnership encourages projects of the utmost importance to the EU by promoting an institutionalised framework which puts both relations with neighbours and intraregional cooperation among neighbours at a higher level. There are priority projects which are vital for dealing with the energy crisis: those in the Black Sea region and those using resources from the Caspian Sea area. These projects can only be carried out against the backdrop of a secure neighbourhood and close relations with the relevant regional players, based on joint, mutually beneficial commitments.
Mr President, I would like to refer to Ms Andrikienė's speech on the recent visit to Minsk by a delegation from this Parliament.
Commissioner, in your reply perhaps you could confirm that you would reject the view of Lukashenko and his colleagues that we should have a relationship without condition. When we were in Minsk we obviously met the democratic opposition leaders and we also spoke with the press. It is clear that Lukashenko does want good relations with us, but this is not out of the goodness of his soul: it is because he has very serious economic problems and wants to stay in power. He has ordered his police to break up peaceful demonstrations and, having released political prisoners, he is now re-arresting them.
Commissioner, in your speech - which I was present for - you talked about people-to-people contact. What do we, here in the EU, say to the people of Belarus and the students of Belarus? Are we supporting them, or are we supporting the dictatorship which, for the time being, rules over them?
Mr President, my speech looks at the relationship between the Eastern Partnership and the Black Sea synergy.
In my opinion, the main obstacle is finding the synergy's proper place in this increasingly complex picture of EU initiatives towards the east. Consequently, the real substantive issues of the Black Sea area, like energy and frozen conflicts, are approached either through: the EU Neighbourhood Policy, where the money is; the future Eastern Partnership, designed to increase the security confidence of the countries involved and secure the energy deliveries to the EU after the Georgian war; the EU's strategic relationship with Russia and Ukraine; or the accession talks with Turkey.
What then, is, left for the Black Sea synergy to achieve? Not much, I should say, apart from seminars and studies on how to extend the existing European initiatives towards the area and non-political issues. It is, therefore, necessary to improve the substance, too, of the framework known as 'synergy' if one wants to maintain its credibility.
(PL) Mr President, the Eastern Partnership is a complex set of proposals which should support our eastern neighbours along the path of democratic change. Each of these countries is faced with a choice. They can follow either the Russian or the European model. The European Community can certainly offer them more. The European Partnership is not an attempt to gain control of this area, or to extend our sphere of influence. Instead, it is an agreement which will clearly benefit both sides. Partner states are being given a new opportunity and support for their economic and social development. The Community will guarantee greater energy and political security for itself.
We should aim to relax visa restrictions. If we make it easier for the citizens of Eastern Partnership countries to enter EU territory, they will discover how significant the benefits of cooperation with the EU can be. Greater contact between citizens, especially young people, will certainly also help to bring the partner countries and the EU closer. We should make it possible for young people to learn and to travel, and we should promote educational and cultural exchanges. Young people, who are aware and educated, are the future of our continent.
(LT) During my visit to the Ukraine I noticed that little attention is being paid to the development of the legal framework in our eastern neighbourhood. The introduction of the Community acquis helped Lithuania to reform its economic and legal system and to become a member of the European Union. I hope that the Eastern Partnership Programme will devote ever more attention to the development of the legal framework in our neighbouring countries. Not only will this help ensure institutional stability, it will also help implement economic reforms. On the other hand, the development of the legal framework allows us to encourage cooperation between the European Union and its eastern neighbours, because it ensures a stable environment for capital investments and for the application of human knowledge.
Mr President, as two of my colleagues are not in the Chamber, I am availing myself of the time to say a couple of extra words on this issue, which is so vital to the immediate external priorities of the European Union in the coming years.
I want to congratulate the Commission on its initiative on the issue of making energy security one of the prime objectives for dialogue and for the political agenda. External energy security policy is vital. We saw the recent spat between Ukraine and Russia and the downstream effects it had on consumers in countries as far afield as Bulgaria and Slovakia.
It is important to remember that a number of the countries of the six concerned - such as Belarus, Ukraine and Georgia - are key transit countries. There are also producers - like Azerbaijan and the Caspian gas and oil fields. There is potential for a trans-Caspian link to central Asia which, as you know, Commissioner, is dear to my heart, and I have always been an advocate of further rapprochement with Kazakhstan. It is important that we maintain stability in the Caspian region and also diversify away from over-dependence on gas supplies from Russia, and in particular Gazprom, which is often used as a sort of branch of the Russian Foreign Ministry.
I have to say also, with some regret, that while the Eastern Partnership is great for the countries of the South Caucasus - although it remains to be seen whether they can also integrate more regionally, rather than just enjoy bilateral relations with Brussels - it does not bring much that is new for countries like Ukraine. Such countries already have access to free trade agreement negotiations, with the issue of visa facilitation on the table, along with participation in the CFSP and the SDP. There is nothing much new for Ukraine, I am sorry to say, but it is great for the other countries.
(FR) Mr President, Commissioner, ladies and gentlemen, I would still like to remind you that we have not managed to settle the frozen conflicts in these eastern regions, nor have we managed to avoid war between Russia and Georgia.
I believe in fact that this Eastern Partnership is welcome because there is a need, in the first place, to stabilise these regions and to avoid falling into the trap of the area of influence because there is us, there is the United States, there is Russia and there is Turkey. I also believe that we have to ask ourselves, in the context of this partnership, if there is not a need to introduce a neutral buffer zone, in other words states which would have neutral status to avoid the friction which we are witnessing today with Georgia and the Ukraine seeking NATO membership. We know perfectly well the effect of this membership on Russia.
We are looking for stability and energy security from this Eastern Partnership. We must ensure this security because, as one of the Members said, energy from the Caspian Sea travels through the Caucasus; so we must have stability in the Caucasus.
I also believe that our fellow citizens should get to know these regions and, for this, I believe that the Commission must invest in some projects. The problem showed itself in fact when the new countries gained accession. I think then that we must introduce projects to make these regions known and to ensure that they have a European perspective.
Mr President, catch-the-eye is a good opportunity for polemics. I disagree with my colleague Mr Severin. He would admit a droit de regard in zones of influence for Russia. If we want stability on our eastern frontiers we need more democracy and more market economy. Russia is less democratic and less a market economy than those neighbours, so no joint policy will bring us closer to that goal.
Symmetry with Russia in this policy will not provide us with more progress in the region. We were not invited by Russia when the CIS was constructed, and a mix of our and Russia's policies would be totally counterproductive.
Member of the Commission. - Mr President, this is a really interesting debate, and I wish to thank the Members very much for their overall great support for this Eastern Partnership approach.
Let me say at the outset that it is based on values. It gives support for both political and economic reform. It will require resources - and I wish to thank Mrs Andrikienfor her clear support on this - and, as many of you have said, it will also require political will.
It is crucial that, apart from government-to-government cooperation, there be cooperation with the population, which is clearly there, and there is also the parliamentary aspect to things. Therefore, it is very important that you also use the new Euronest and all other means in order to really instil our ideas. That is my first comment.
A lot can be said about this Eastern Partnership. The first thing to ask is what the added value is to our normal neighbourhood policy. The answer is 'quite a lot'! We are going into greater depth: the association agreements are already very broad and deep. There should normally also be free trade agreements, which cannot easily be offered to everybody, because it requires a lot of structural changes in the countries concerned. That is very important.
There is a move to more political cooperation and mobility for security, which many of you have mentioned. It is very important to have visa facilitation, but other countries need to do more on border management and documentary security etc. There is an outreach - a greater offer.
Then there is the multilateral component because, as I have always said, the neighbourhood policy, along with the Eastern Partnership, is in principle a bilateral offer - as Mr Swoboda rightly said - but it also has a multilateral component that enables countries to work with each other, which, as in the case of the south, is always more complicated.
This is an offer, and by that offer we are trying to bring the countries closer to us. We do not have the same instruments as one has with candidate countries, where in order to enter the 'club' they have to comply with a certain number of conditions, and if they do not, then they cannot enter. Therefore, we have to work with initiatives, with instigations and with positive momentum. That will take time, because this is also a question of societal change, but it is very important to be there and offer and agree to that.
I also agree with those who said that we should not see this as a threat to Russia. That is true, and at the same time this is a small group of six eastern partners, together with the European Union, and on an ad hoc, case-by-case, basis we can here or there maybe associate Russia or Turkey.
However, the Black Sea synergy is a very important initiative on projects that reaches out to all partners, including Russia and Turkey. It is a young policy and one has to give it a chance. We cannot implement a strategy in just one year. We have to be patient with this very important policy, which we must continually try to develop.
I would say to Mr Szent-Iványi that we support the eastern partners in meeting our conditions. That is crucial. We therefore have a mechanism for giving them more capacity-building and more institution-building, because we can see that sometimes the institutions are weak.
Concerning Ukraine, we are working on the legal framework, but implementation is up to the governments in every democratic country, once the parliament has adopted the legislation. Therefore, with the Eastern Partnerships, we are trying to support and to push, but it is also up to those countries to do their job. As Mr Swoboda mentioned, it is very important that we are also critical when necessary, and there has to be genuine leadership in a country. At present we are not always sure about that, and want the country to move ahead.
I am very grateful to Mr Saryusz-Wolski for his support. It is absolutely right to say that differentiation is also key here, because the various countries are very different: Ukraine is in the forefront, in principle, then there are Moldova and Georgia, and then there is a country like Belarus, in which the situation is very delicate.
I am preparing for a visit to Belarus, where we have to work a delicate balance, because we want to offer something - particularly to the population. From the very beginning, the Commission has supported the students in Vilnius, and I would like to see more support from the various Member States, because the ones that always speak up about this should also do something. I have always been in favour of that.
However, we also want Mr Lukashenko to go on with his reforms, which is what we are saying. It is important to communicate in such a way that this message is clear. On Monday, there will be a GAERC meeting at which the question of what to do about Belarus will certainly come up. The outcome will most probably be along the same lines as now, because we are not yet satisfied but, at the same time, we have seen some positive steps.
In reply to Mr Vigenin, I would say that this does not replace membership. There cannot be membership, because neither these countries nor the European Union is mature enough for their membership. Therefore, we have to design. This is a policy designed to give as much as we can, provided the countries want to take it. The difficulty is that it is much easier, as I have already said, to give something if you lay down conditions or if you say: 'well, try to do this, try to do that, and we will give you opportunities'. In this case there is no immediate goal of having a specific result, but the overall result is better stability, more security and more opportunity.
Concerning security questions, I would say to Mrs Isler Béguin that it is absolutely true that we have to work for more security, but many other questions also come into the picture. We are working very hard on Azerbaijan, on the question of Nagorno-Karabakh, on Moldova, Transnistria and on Georgia, and are sticking very firmly to these questions. It is a principal question. We will not recognise the independence of Abkhazia and South Ossetia but, at the same time, we have to work with Russia and have to engage with Russia. On this point, I agree with Mr Swoboda that we have to be realistic, but also to make our firm position clearly known.
These are the major issues, on which all of you have made very valuable points. In a multilateral framework it is very good to have civil society involved, in all its different forms, and also presents a great opportunity for them and for us to work on energy security. Energy security today is one of the important issues where we have a real win-win situation: we are highly interested and they are highly interested. We have to bring that together.
That concludes this item.
(PT) I should like to ask the Bureau whether we are going to discuss a proposal for a European Parliament recommendation to the Council, given that the Council representative is not here. Is there any news as to whether or not he will arrive during the debate?
Mr Ribeiro, we have no news from the Council. We hope they are well, but no, we have no news.
Written Statements (Rule 142)
in writing. - In a time of economic crisis, one could ask the question: should Europe focus on looking after its own rather than assisting its eastern neighbours?
Europe should decidedly continue supporting them.
Firstly, economic instability in the eastern neighbourhood, mostly notably in Ukraine, which is suffering major problems, poses a threat to security in Europe. Conversely, a stabilised Ukrainian economy, increasingly integrated with the EU, is an enormous potential market for EU Member States.
Secondly, bringing our eastern neighbours into the European family, even if the prospect of actual membership of the EU is probably still a not a realistic option in the immediate future, is a long-term project. Dealing with the current crisis is something we will have hopefully resolved in the next year to 18 months. The Eastern Partnership is a project for many years.
Thirdly, even if the leaders of some of our eastern neighbours, such as the Belarusian President, and, to a lesser degree, bickering leaders in the Ukraine, may discourage us from tightening these ties, we must remember that our eastern neighbours are more than their current leaders and, in the light of their internal political problems, they need our support, example and encouragement.
We should be pleased that the European Union is opening up new opportunities in terms of relations with its eastern neighbours. In December 2008, the European Commission adopted a proposal, tabled by Poland and Sweden, to strengthen the European Union's cooperation with six of its eastern neighbours. This move encourages hope. I hope that this project will not remain on the figurative drawing-board, and that it will be implemented in the context of our relations with Ukraine, Moldova, Georgia, Armenia, Azerbaijan and Belarus. The Eastern Partnership provides for a real increase in the level of political cooperation, including new types of association agreements, far-reaching integration with the EU's economy, easier travel throughout the EU for citizens of the countries covered by this partnership (provided that security requirements are met), agreements aimed at improving energy security, which benefit all those involved, and increased financial assistance.
We should be aware that the Eastern Partnership requires commitment from both the Eurpoean Union and from the partner countries. This effort can bring tangible political and economic benefits. It will contribute to increasing the level of trust between partners and, as a result, stability and security for all. We may have particularly high hopes for the proposed main framework of the Partnership, especially the creation of four political platforms, democracy, good governance and stability, economic integration and convergence with EU policies, and energy security and interpersonal contact. Of course, there are many doubts, such as the matter of the real intentions of the Belarusian government and the issue of relations with Russia.